JOHNSON, Justice,
dissenting.
Both the defendant and her husband were arrested on drug charges. On the date of her trial, defendant failed to appear because she drove her husband to federal prison. When she voluntarily appeared before the trial court the next day, she was found guilty of contempt of court and was sentenced to the maximum sentence of six months.
All of the drug charges against defendant were subsequently dismissed. Consequently, the only basis for her incarceration at this time is contempt of court. Defendant filed a Motion to Reconsider Sentence, which the trial court took under advisement with no indication as to when a judgment will be rendered. I do not feel that defendant should be denied relief at this time on the basis that the Motion to Reconsider Sentence is still pending in the trial court, because she may continue to be incarcerated for an un-determinable period of time while the trial court has the motion under advisement.
In my view, to keep defendant incarcerated for contempt of court is unconscionable under these circumstances, particularly since the underlying criminal charges have been dismissed. I would therefore grant the writ and order the release of defendant pending further proceedings.